DETAILED ACTION
This Office Action is in response to the application 15/913/391 filed on 3/6/2018.
Claims 1-10 have been examined and are pending.  Claims 1, 9, and 10 are independent claims.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2018, 7/9/2021, and 10/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



Claims 1-8 and 10 are interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, as reciting means-plus functions.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim “an example of the hardware configuration of a server” and page 6, lines 6-7 of Applicant’s originally filed specification discloses “an example of the hardware configuration of the user terminal 10.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 1, 9, and 10 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Kiyohara (JP2006185171), published July 13, 2006, in view of Fung (US20170061136), filed August 31, 2016.
Regarding claim 1, Kiyohara discloses an information processing apparatus comprising: a receiver that receives a setting request to set an access right to access content for a user (Kiyohara, 11th page, lines 22-31, “First, similar to the flow at the time of purchase, the user selects content desired to be viewed and presses the “view button”. Then, in accordance with the content ID and DHT corresponding to the selected content, the usernode 1a transmits a “view request” message (content data) including the content ID, the IP address of the user (the user node 1a), the user registration number, and the charging method. Then, the root node 1x that has received the “viewing request” message transfers the “viewing request” message to the content holder node 1b [i.e., receiver] that stores the content data corresponding to the content ID.”);
a sender that sends a voting request to a user authorized to access the content (Kiyohara, 12th page, lines 26-38, “There may be cases. In such a case, the content holder node 1b determines whether or not the content data can be viewed based on the plurality of confirmed viewing availability (for example, by majority vote), for example, when more than half of the access right management nodes can view the content data. The content data including the “viewability” message including the viewability and billing information is transmitted to the user node 1 a via the network 10”; 15th page, lines 30-33, “On the other hand, when “n> 10” (step S36: Y), the control unit 11 counts “viewing availability” included in all “viewing availability” messages, and for example, the majority can be viewed. (Step S37), if the majority is viewable (step S37: Y), it is determined that the view is viewable as the provision availability confirmation means, and “viewability” including the viewability and billing information.”);
a setter that executes calculation processing on information received in response to the voting request and sets the access right if a result of the calculation processing satisfies a predetermined condition (Kiyohara, 20th page, lines 14-22, “Further, provision availability information corresponding to one user node is stored in the access right management nodes respectively corresponding to different user IDs generated based on the user registration number of the user of the user node, Since the holder node confirms whether or not the content data can be provided (purchased or viewed) with respect to the plurality of access right management nodes via the network 8, for example, the access right is determined by majority vote [i.e., setter encompasses holder node].”).
Kiyohara does not explicitly disclose the voting request being a request to vote upon whether to accept the setting request.
However, in an analogous art, Fung discloses  the voting request being a request to vote upon whether to accept the setting request (Fung, paragraph 0005, “In one aspect, the disclosed technology relates to a system which, in one example implementation, provides a recommendation system for apps that collects apps' permission requests and users' permission responses for the apps, from which a ranking system can be used to evaluate the expertise level of users and a voting system can be used to compute an appropriate response to the permission request (accept or reject). The system can be a participatory system that leverages permission responses from experts and peer users to suggest other users on how to respond to permission requests.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Fung with the system/ non-transitory computer readable medium/ information processing apparatus of Kiyohara to include the voting request being a request to vote upon whether to accept the setting request.

One would have been motivated to provide users with the benefits of a recommendation system that collects permission requests (Fung: paragraph 0005).

Regarding claim 9, Kiyohara discloses a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising (Kiyohara, 7th page, line 37, through 8th page line 7, “As shown in FIG. 4, each node 1 includes a control unit 11 as a computer composed of a CPU having a calculation function, a working RAM, a ROM for storing various data and programs, and various data (for example, content data).”);
receiving a setting request to set an access right to access content for a user (Kiyohara, 11th page, lines 22-31, “First, similar to the flow at the time of purchase, the user selects content desired to be viewed and presses the “view button”. Then, in accordance with the content ID and DHT corresponding to the selected content, the usernode 1a transmits a “view request” message (content data) including the content ID, the IP address of the user (the user node 1a), the user registration number, and the charging method. Then, the root node 1x that has received the “viewing request” message transfers the “viewing request” message to the content holder node 1b [i.e., receiver] that stores the content data corresponding to the content ID.”);
sending a voting request to a user authorized to access the content (Kiyohara, 12th page, lines 26-38, “There may be cases. In such a case, the content holder node 1b determines whether or not the content data can be viewed based on the plurality of confirmed viewing availability (for example, by majority vote), for example, when more than half of the access right management nodes can view the content data. The content data including the “viewability” message including the viewability and billing information is transmitted to the user node 1 a via the network 10”; 15th page, lines 30-33, “On the other hand, when “n> 10” (step S36: Y), the control unit 11 counts “viewing availability” included in all “viewing availability” messages, and for example, the majority can be viewed. (Step S37), if the majority is viewable (step S37: Y), it is determined that the view is viewable as the provision availability confirmation means, and “viewability” including the viewability and billing information.”);
executing calculation processing on information received in response to the voting request and setting the access right if a result of the calculation processing satisfies a predetermined condition (Kiyohara, 20th page, lines 14-22, “Further, provision availability information corresponding to one user node is stored in the access right management nodes respectively corresponding to different user IDs generated based on the user registration number of the user of the user node, Since the holder node confirms whether or not the content data can be provided (purchased or viewed) with respect to the plurality of access right management nodes via the network 8, for example, the access right is determined by majority vote [i.e., setter encompasses holder node].”).

Kiyohara does not explicitly disclose the voting request being a request to vote upon whether to accept the setting request.
However, in an analogous art, Fung discloses the voting request being a request to vote upon whether to accept the setting request (Fung, paragraph 0005, “In one aspect, the disclosed technology relates to a system which, in one example implementation, provides a recommendation system for apps that collects apps' permission requests and users' permission responses for the apps, from which a ranking system can be used to evaluate the expertise level of users and a voting system can be used to compute an appropriate response to the permission request (accept or reject). The system can be a participatory system that leverages permission responses from experts and peer users to suggest other users on how to respond to permission requests.”).


One would have been motivated to provide users with the benefits of a recommendation system that collects permission requests (Fung: paragraph 0005).
Regarding claim 10, Kiyohara discloses an information processing apparatus comprising (Kiyohara, 7th page, line 37, through 8th page line 7, “As shown in FIG. 4, each node 1 includes a control unit 11 as a computer composed of a CPU having a calculation function, a working RAM, a ROM for storing various data and programs, and various data (for example, content data).”);
receiving means for receiving a setting request to set an access right to access content for a user (Kiyohara, 11th page, lines 22-31, “First, similar to the flow at the time of purchase, the user selects content desired to be viewed and presses the “view button”. Then, in accordance with the content ID and DHT corresponding to the selected content, the usernode 1a transmits a “view request” message (content data) including the content ID, the IP address of the user (the user node 1a), the user registration number, and the charging method. Then, the root node 1x that has received the “viewing request” message transfers the “viewing request” message to the content holder node 1b [i.e., receiver] that stores the content data corresponding to the content ID.”);
(Kiyohara, 12th page, lines 26-38, “There may be cases. In such a case, the content holder node 1b determines whether or not the content data can be viewed based on the plurality of confirmed viewing availability (for example, by majority vote), for example, when more than half of the access right management nodes can view the content data. The content data including the “viewability” message including the viewability and billing information is transmitted to the user node 1 a via the network 10”; 15th page, lines 30-33, “On the other hand, when “n> 10” (step S36: Y), the control unit 11 counts “viewing availability” included in all “viewing availability” messages, and for example, the majority can be viewed. (Step S37), if the majority is viewable (step S37: Y), it is determined that the view is viewable as the provision availability confirmation means, and “viewability” including the viewability and billing information.”);
setting means for executing calculation processing on information received in response to the voting request and for setting the access right if a result of the calculation processing satisfies a predetermined condition (Kiyohara, 20th page, lines 14-22, “Further, provision availability information corresponding to one user node is stored in the access right management nodes respectively corresponding to different user IDs generated based on the user registration number of the user of the user node, Since the holder node confirms whether or not the content data can be provided (purchased or viewed) with respect to the plurality of access right management nodes via the network 8, for example, the access right is determined by majority vote [i.e., setter encompasses holder node].”).
Kiyohara does not explicitly disclose the voting request being a request to vote upon whether to accept the setting request.
(Fung, paragraph 0005, “In one aspect, the disclosed technology relates to a system which, in one example implementation, provides a recommendation system for apps that collects apps' permission requests and users' permission responses for the apps, from which a ranking system can be used to evaluate the expertise level of users and a voting system can be used to compute an appropriate response to the permission request (accept or reject). The system can be a participatory system that leverages permission responses from experts and peer users to suggest other users on how to respond to permission requests.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Fung with the system/ non-transitory computer readable medium/ information processing apparatus of Kiyohara to include the voting request being a request to vote upon whether to accept the setting request.

One would have been motivated to provide users with the benefits of a recommendation system that collects permission requests (Fung: paragraph 0005).



Claims 2 and 3 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Kiyohara (JP2006185171), published July 13, 2006, in view of Fung (US20170061136), filed August 31, 2016, and further in view of O’Sullivan (US20100299393), filed May 20, 2009.
Regarding claim 2, Kiyohara and Fung disclose the information processing apparatus according to Claim 1.

However, in an analogous art, O’Sullivan discloses wherein, among users authorized to access the content, the sender sends the voting request to a user having an attribute which satisfies a predetermined condition (O’Sullivan, paragraph 0034, “Online negotiation groups may also be determined based on social network criteria. For example, a relatively high priority online negotiation may be formed at step 42 having as participants all of those sending users that are designated "friends" or the like of the receiving user within a social networking application, for example as indicated in the External Priority Database 24. [i.e., attribute encompasses being a friend]”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of O’Sullivan with the system/ non-transitory computer readable medium/ information processing apparatus of Kiyohara and Fung to include wherein, among users authorized to access the content, the sender sends the voting request to a user having an attribute which satisfies a predetermined condition.

One would have been motivated to provide users with the benefits of detecting and handling message collisions in an instant messaging system (O’Sullivan: paragraph 0001).
Regarding claim 3, Kiyohara, Fung, and O’Sullivan disclose the information processing apparatus according to Claim 2.  O’Sullivan discloses wherein, among the users (O’Sullivan, paragraph 0034, “At step 44, the disclosed system collects message priority outputs from the online negotiation or negotiations initiated at step 42. Message priority outputs may, for example, consist of or include an indication that one of the sending users has selected a user interface object requesting that their message be sent to the receiving user (e.g. has clicked on "Send" or the like) after consulting with the other sending users in the online negotiation. Alternatively, message priority outputs may, for example, consist of or include message prioritizations based on voting performed by participants in the online negotiation through their respective online negotiation user interfaces.”).  The motivation is the same as that of the claim from which this claim depends.

Claims 4 and 5 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Kiyohara (JP2006185171), published July 13, 2006, in view of Fung (US20170061136), filed August 31, 2016, and further in view of Tomita (JP4008237B2), published November 14, 2007.
Regarding claim 4, Kiyohara and Fung disclose the information processing apparatus according to Claim 1.
Kiyohara and Fung do not explicitly disclose wherein, when executing the calculation processing on the received information, the setter applies a weight to the received information in accordance with a relationship between an attribute of a user corresponding to the setting request and an attribute of a user corresponding to the received information.
(Tomita, paragraph 0043, “In step S <b> 703, access authority regarding the source mobile phone is acquired from the member list 110. The information obtained in S702 and S703 is used as an input, and in S704, a determination is made using an evaluation function. Here, the evaluation function is provided in the user level extraction unit 123, and the current access list and the past response history are larger as the update time is closer to the current time. Such weighting is performed and a quantitative value is output. Although any actual evaluation parameters and calculation formulas used for the evaluation function can be used, here, the above-described simple case is given as an example. In S705, it is determined whether or not an answer is possible depending on whether or not the output value of the evaluation function exceeds a predetermined threshold value. In the case of OK, an automatic response answer is created and transmitted in S706. In the case of NG, an automatic response impossible answer is created and transmitted in S707.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Tomita with the system/ non-transitory computer readable medium/ information processing apparatus of Kiyohara and Fung to include wherein, when executing the calculation processing on the received information, the setter applies a weight to the received 

One would have been motivated to provide users with the benefits of a portable terminal that can automatically transmit and receive information even when it lacks an asynchronous wireless communication unit (Tomita: paragraph 0001).
Regarding claim 5, Kiyohara, Fung, and Tomita disclose the information processing apparatus according to Claim 4.  Tomita discloses wherein the setter applies the weight to the received information in accordance with a distance between the user corresponding to the setting request and the user corresponding to the received information (Tomita, paragraph 0043, “The information obtained in S702 and S703 is used as an input, and in S704, a determination is made using an evaluation function. Here, the evaluation function is provided in the user level extraction unit 123, and the current access list and the past response history are larger as the update time is closer to the current time. Such weighting is performed and a quantitative value is output.”; paragraph 0046, “Here, considering the members 802 and 803 of the group 1, it can be imagined that the member 803 is remarkably separated from the position of the center of gravity and is not suitable as a member of the group 1. Here, the member 803 whose distance from the gravity center position exceeds a certain threshold value is temporarily removed from the group 1 members. The center of gravity position 801 is calculated again, and the same processing is repeated until the sum of distances from the center of gravity reaches convergence.”).  The motivation is the same as that of the claim from which this claim depends.
Claim 6 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Kiyohara (JP2006185171), published July 13, 2006, in view of Fung (US20170061136), filed August 31, 2016, and further in view of Miyazaki (JP2011186705), published September 22, 2011.
Regarding claim 6, Kiyohara and Fung disclose the information processing apparatus according to claim 1.
Kiyohara and Fung do not explicitly disclose wherein the setter changes the predetermined condition in accordance with an attribute of the content.
However, in an analogous art, Miyazaki discloses wherein the setter changes the predetermined condition in accordance with an attribute of the content (Miyazaki, 9th page, lines 31-40, “FIG. 13 is a diagram illustrating the contents of the weighting DB according to the first modification. The weighting DB in this example has a weighting DB (customer) that defines customer settings as shown in FIG. 13A and a weighting DB (evaluation) that defines evaluation settings as shown in FIG. 13B. . The calculation unit 206 in this example refers to the weighting DB (customer) and performs weighting using customer settings determined from the aggregation conditions. Further, the calculation unit 206 refers to the weighting DB (evaluation), and Weighting is performed using an evaluation setting determined from the customer name, that is, the presenter attribute information.  As described above, the calculation unit 206 may change the degree of weighting according to the relationship between the presenter attribute information and the evaluator attribute information.”).

One would have been motivated to provide users with the benefits of evaluating collected information (Miyazaki: first page, technical field).

Claim 7 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Kiyohara (JP2006185171), published July 13, 2006, in view of Fung (US20170061136), filed August 31, 2016, and further in view of Wu (CN102110131), published June 29, 2011.
Regarding claim 7, Kiyohara and Fung disclose the information processing apparatus according to claim 1.
Kiyohara and Fung do not explicitly disclose wherein the setter sets the access right by using the result of the calculation processing if an attribute of the content satisfies a predetermined second condition.
However, in an analogous art, Wu discloses wherein the setter sets the access right by using the result of the calculation processing if an attribute of the content satisfies a predetermined second condition (Wu, abstract, “The invention claims a method for preventing stranger from disturbance in social network and a system thereof, wherein the method comprises the following steps: S1, setting friend-adding permission information by a first user; storing the information into a database; S2, initiating a friend-adding request to the first user by a second user; S3, judging whether the second user satisfies the friend-adding permission information set by the first user and judging whether the amount of the friends of the second user does not reach the upper limit of the amount of the friends; S4, transmitting the friend-adding request of the second user satisfying said two conditions to the first user; filtering the friend-adding request unsatisfying the conditions; in the invention, through the setting of the friend-adding permission, the user cannot be disturbed by the stranger in social network, improving the network community experience of the user; besides, the amount of the friends in stranger addition can be limited such that the stranger cannot indefinitely transmit friend-adding requests to any people in social network, effectively reducing transmission of invalid and vice information caused by the strangers via the friend-adding requests.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wu with the system/ non-transitory computer readable medium/ information processing apparatus of Kiyohara and Fung to include wherein the setter sets the access right by using the result of the calculation processing if an attribute of the content satisfies a predetermined second condition.
One would have been motivated to provide users with the benefits of preventing interference by a stranger in a social network (Wu: paragraph 0001).




Claim 8 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable
Regarding claim 8, Kiyohara and Fung disclose the information processing apparatus according to claim 1.
Kiyohara and Fung do not explicitly disclose wherein, among a plurality of calculation expressions, the setter executes the calculation processing by using a calculation expression corresponding to an attribute of the content.
However, in an analogous art, Van Dusen discloses wherein, among a plurality of calculation expressions, the setter executes the calculation processing by using a calculation expression corresponding to an attribute of the content (Van Dusen, paragraphs 1810-1849, “sets of cnxpts with specific infxtypxs; for cnxpts, limited SQL-like select statement where-like clauses containing, including, but not limited to: characteristic constraint calculation formulas  for the value of cnxpt attributes; characteristic constraint calculation formulas  for the types of cnxpt txo properties; pairs of characteristics and comparison expression constraint and, optionally, constraint values ranges or calculation formulas  for the values for the cnxpts; for relationships, limited SQL-like select statement where-like clauses containing, including, but not limited to: characteristic constraint calculation formulas  for the value of relationship attributes; characteristic constraint calculation formulas  for the types of relationship txo properties; pairs of characteristics and comparison expression constraint and, optionally, constraint values ranges or calculation formulas  for the values for the relationship attributes; Calculation formulas  for relationships (mapping functions); Calculation formulas  for cnxpts.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Van 
One would have been motivated to provide users with the benefits of providing crowd sourced consensus building, topic categorization services, a commonplace, and on-line community services by topics (Van Dusen: paragraph 0020).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 






/W.J.M/Examiner, Art Unit 2439     


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439